Title: Thomas Jefferson to John Christoph Süverman, 23 September 1810
From: Jefferson, Thomas
To: Süverman, John Christoph


          
            Sir
            Monticello Sep. 23. 10.
          
           Your letters of May 5. & Aug. 8. were both recieved, and I wrote to Capt William Meriwether, one of the a executors of Governor Lewis, forwarding your account to him, and solliciting his attention to it. he took time to consult General Clarke the other executor, who you know is at a great distance— I have lately recieved Capt Meriwether’s answer, which is that he does not meddle with the administration of Governor Lewis’s estate, General Clarke having undertaken that solely; and that Genl Clarke informs him that there was but a small balance due from Govr Lewis to Pearney, which was more than paid by a horse which Pearney brought on and never accounted for. I think therefore you had better write to Genl Clarke yourself recommending your case to him, as if Pearney had any thing in Govr Lewis’s hands, your  demand for nursing & funeral expences is entitled to a preference over all other demands. 
          
            my best wishes attend you in this & every other pursuit.
            
 Th: Jefferson
          
        